Citation Nr: 1538670	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1983, from August 1990 to April 1991, and from February 1997 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In July 2015, the Veteran submitted additional evidence with a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304(c) (2015).

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, symptoms of multiple sclerosis first manifested in August 2004.



CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he had early symptoms of multiple sclerosis in August 2004, which would have been within seven years of his discharge from active duty in October 1997 and within the seven-year presumptive period for multiple sclerosis.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including multiple sclerosis, are presumed to have been incurred in service if they manifested to a compensable degree within the applicable time limits under § 3.307 following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For multiple sclerosis, the applicable time limit is seven years.  38 C.F.R. § 3.307(a)(3).  

During the July 2015 hearing, the Veteran testified that he had an eye problem in August 2004, which involved problems focusing and eye twitching every time he looked left.  See Hearing Transcript (Tr.) at 6.  Private treatment records from Dr. M.L. (initials used to protect privacy) dated in August 2004 indicate that the Veteran noticed a sudden onset of focusing problems while returning from military training.  It was noted that the focusing problem could be from fatigue.  The impression was intermittent diplopia secondary to fatigue.  The Veteran testified that the eye problems lasted several days and resolved.  See, Tr. at 7.  He stated he also noticed problems with his hands and was later given Gabapentin for peripheral neuropathy in 2007.  See, Tr. at 8. 

VA treatment records reflect that the Veteran was treated for peripheral neuropathy of an unknown etiology in 2007.  Neurology records from Dr. M.M. show a probable diagnosis of multiple sclerosis in July 2008 and a working diagnosis of multiple sclerosis in September 2008.

In a July 2009 statement, Dr. M.M., a VA neurologist, provided a history of the Veteran's multiple sclerosis, noting that his earliest neurological symptoms were in 2004 at which time he noticed that his left eye was "jiggling" when he looked left.  His wife had also noticed that his eyes were making "involuntary jumping movements" and that he was having trouble focusing.  Dr. M.M. indicated that the Veteran was seen by Dr. M.L. and that the impression was intermittent diplopia secondary to fatigue.  It was also noted that the Veteran began having lower leg numbness and a prickly, tingling sensation in 2005.  He continued to have complaints of peripheral neuropathy, and a magnetic resonance imaging (MRI) of the brain was eventually ordered in February 2008.  The MRI was consistent with demyelinating disease and raised a clinical suspicion of multiple sclerosis.  The Veteran underwent further testing, and the clinical impression was that the Veteran had multiple sclerosis.  

Dr. M.M. opined that it was more likely that not that the Veteran had relapsing-remitting multiple sclerosis with symptoms dating back to the summer of 2004.  The physician noted recurrent episodes of neurological symptoms involving ocular and sensory systems since 2004.  Regarding the ocular symptoms, Dr. M.M. indicated that the eye "jiggling" that the Veteran noticed could have been due to left lateral abducens weakness or nystagmus related to internuclear ophthalmoplegia.  He stated that these eye motor abnormalities can occur during attacks of multiple sclerosis.  

In July 2015, the Veteran submitted internet research addressing eye problems related to multiple sclerosis.  The article notes that eye problems are usually one of the first symptoms of multiple sclerosis and that the three most common conditions are optic neuritis, diplopia, and nystagmus.  The article also indicates that eye twitching can be caused by multiple sclerosis.  

The Board notes that Dr. M.M. is a VA neurologist and provided rationale for her medical opinion along with a detailed history of the Veteran's medical condition.  The July 2015 internet research also supports her opinion.  Therefore, the Board finds that Dr. M.M.'s opinion has very high probative value.  Notably, there is no medical opinion to the contrary.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that multiple sclerosis first manifested in August 2004, which was within seven years of his active duty service.  Accordingly, service connection for multiple sclerosis is warranted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


